Phelps, J.
The plaintiff owned a pair of oxen, and the defendant a horse, which they exchanged. The horse was unsound, and known to be so by the defendant, who fraudulently represented it to be otherwise. The oxen were worth $100, and the horse with its unsoundness $125, and if sound, as represented by the defendant, would have been worth $225. The plaintiff with no fraud or fault on her part relied on the truth of the statement made to her by the defendant, and without that would not have made the exchange. The Court of Common Pleas rendered judgment for the plaintiff for the difference between the actual value of the horse and what it *13would liave been worth if in the condition represented by the defendant, and the defendant moves for a new trial for the •alleged reason that the plaintiff had suffered no injury by the exchange of property with the defendant and therefore was entitled to no damage.
We concede to the defendant the established principle that the plaintiff must have sustained some injury, and that both fraud and damage must have concurred, to establish legal liability. In one sense the plaintiff would seem to have suffered no damage, but the law gives her the benefit of the contract, and places her with respect to it and to all her rights under it in the same position as if no fraud had been practiced upon her, and as if the horse was as sound and valuable as she had a right from the defendant’s representations to her to believe it was. In that view of the case she was injured to the extent for which the judgment was given. We are satisfied the court below adopted the correct rule, and a new trial is not advised.
In this opinion the other judges concurred.